UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-QSB (Mark one) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended: JUNE 30, 2007 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-27565 Abazias, Inc. (Exact name of registrant as specified in its charter) Delaware 0-23532 65-0636277 (State or other jurisdiction (Commission (IRS Employer of incorporation) File No.) Identification No.) 5214 SW 91st Terrace Suite A Gainesville, FL 32608 (Address of principal executive offices) (Zip Code) 352-264-9940 (Registrant's telephone number) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorterb period that the registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No[X] Applicable only to corporate issuers: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock, $.001 par value 2,915,857 shares outstanding as of August 13, 2007. Transitional Small Business Disclosure Format: Yes No X -1- PART I. Item 1. FINANCIAL INFORMATION ABAZIAS, INC. BALANCE SHEETS (unaudited) June 30, December 31, 2007 2006 ASSETS Current assets Cash $ - $ 457,354 Accounts receivable 426,724 543,418 Inventory 230,720 259,933 Total current assets 657,444 1,260,705 Property & equipment, net of accumulated depreciation of $5,047 and $4,327 respectively 2,449 2,159 Website, net of accumulated amortization of $13,261 and $4,501 respectively 22,070 30,830 Total Assets $ 681,963 $ 1,293,694 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 440,762 $ 831,328 Stock payable - 300,000 Loans from stockholders 12,104 68,235 Note payable - 8,000 Deferred revenues 28,826 48,375 Bank overdraft 49,969 - Total Current Liabilities 531,661 1,255,938 Commitments and Contingencies - - Stockholders’ Equity Preferred stock, $.001 par value, 1,000,000 authorized, no shares issued and outstanding - - Common stock, $.001 par value, 150,000,000 shares authorized, 2,915,857 and 2,149,607 issued and outstanding respectively 2,916 2,150 Additional paid-in capital 5,410,226 3,939,978 Accumulated deficit (5,262,840 ) (3,904,372 ) Total Stockholders’ Equity 150,302 37,756 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 681,963 $ 1,293,694 -2- ABAZIAS, INC. STATEMENTS OF OPERATIONS Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) Three months Six months 2007 2006 2007 2006 Sales $ 1,697,683 $ 1,076,511 3,342,367 $ 2,179,935 Cost of sales 1,346,001 934,499 2,895,391 1,862,299 Gross profit 351,682 142,012 446,976 317,636 General and administrative 402,143 142,133 1,803,499 365,641 Net operating loss (50,461 ) (121 ) (1,356,523 ) (48,005 ) Interest expense (754 ) (1,396 ) (1,945 ) (3,121 ) Net Loss $ (51,215 ) $ (1,517 ) (1,358,468 ) (51,126 ) Basic and diluted loss per share $ (0.01 ) $ (0.00 ) (0.50 ) (0.02 ) Weighted average shares outstanding 2,915,838 2,147,606 2,722,606 2,146,258 -3- ABAZIAS, INC. STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY Six Months Ended June 30, 2007 (Unaudited) Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Totals Balances, December 31, 2006 2,149,607 $ 2,150 $ 3,939,978 $(3,904,372) $ 37,756 Shares issued for cash 200,000 200 299,800 - 300,000 Shares issued for services 66,250 66 141,659 - 141,725 Warrants/Options issued for services - - 1,002,344 - 1,002,344 Exercise of options 500,000 500 24,500 - 25,000 Imputed interest - - 1,945 - 1,945 Net loss (1,358,468) (1,358,468) Balances, June 30, 2007 2,915,857 $ 2,916 $5,410,226 $(5,262,840) $ 150,302 -4- ABAZIAS, INC STATEMENTS OF CASH FLOW Six Months Ended June 30, 2007 and 2006 (Unaudited) 2007 2006 Cash Flows from Operating Activities Net loss $ (1,358,468 ) $ (51,126 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services 141,725 8,800 Options issued for services 1,002,344 - Imputed interest on stockholder loan 1,945 3,121 Depreciation and amortization 9,240 720 Changes in: Accounts receivable 116,694 (48,199 ) Inventory 29,213 (72,088 ) Accounts payable (390,566 ) 35,779 Deferred revenues (19,549 ) (27,484 ) Bank overdraft 49,969 - Net Cash Used In Operating Activities (417,453 ) (150,477 Cash Flows from Investing Activities Purchase of assets (770 ) (29,131 ) Net Cash Used In Investing Activities (770 ) (29,131 ) Cash Flows from Financing Activities Proceeds from subscription receivable 25,000 - Payment on loans from stockholders (64,131 ) (10,000 ) Net Cash Used In Financing Activities (39,131 ) (10,000 ) Net change in cash (457,354 ) (189,608 ) Cash at beginning of period 457,354 294,527 Cash at end of period $ - $ 104,919 Supplementary Disclosers: Income tax paid $ - $ - Interest paid - - Non-cash operating and financing activities: Common stock issued as payment on stock payable 300,000 - -5- ABAZIAS, INC. NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 - SUMMARY OF ACCOUNTING POLICIES The accompanying unaudited interim financial statements of Abazias, Inc., a Delaware corporation (“Abazias”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in the Abazias’ latest Annual Report filed with the SEC on Form 10-KSB.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year, 2006, as reported in Form 10-KSB, have been omitted. NOTE 2 - EQUITY On February 22, 2007, pursuant to an employment agreement, the CFO was granted options to purchase 125,000 shares of common stock. The options have an exercise price of $.05 per share and expire in two years. The fair value of the options is $250,586.All of these options were exercised on February 22, 2007, and the cash was received subsequent to March 31, 2007. On February 22, 2007, pursuant to an employment agreement, the CEO was granted options to purchase 250,000 shares of common stock. The options have an exercise price of $.05 per share and expire in two years. The fair value of the options is $501,172. All options were exercised on February 22, 2007, and the cash was received subsequent to March 31, 2007. On February 19, 2007, 125,000 warrants were issued to purchase shares of common stock to a consultant. The warrants have an exercise price of $.05 and expire in two years. The fair value of the warrants is $250,586. All these warrants have been exercised and the cash was received subsequent to March31,2007. In accordance with SFAS 123R, the value of the stock options and warrants were determined using a Black−Scholes model. The assumptions made in the valuation of options and warrants included volatility of 208%, a risk−free interest rate of 4.87%, stock price on the date of grant of $2.03 and an expected life of 2 years. On February 7, 2007, Abazias issued 200,000 shares of common stock for $300,000. On February 2, 2007, 1,250 shares of common stock were issued to an employee for services with a fair value of $2,725. On February 2, 2007, 50,000 shares of common stock were issued to a consultant for services with a fair value of $109,000. On February 23, 2007, 15,000 shares of common stock were issued to a consultant for services with a fair value of $30,000. -6- Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements Some of the statements contained in this Form 10-KSB that are not historical facts are "forward-looking statements" which can be identified by the use of terminology such as "estimates," "projects," "plans," "believes," "expects," "anticipates," "intends," or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements, that such statements, which are contained in this Form 10-QSB, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations, market growth, services, products and licenses. No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: · Our ability to maintain, attract and integrate internal management, technical information and management information systems; · Our ability to generate customer demand for our services; · The intensity of competition; and · General economic conditions. All written and oral forward-looking statements made in connection with this Form 10-QSB that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward-looking statements. Overview We are an online retailer of high quality loose diamonds and fine jewelry settings for our diamonds. Our web site at www.abazias.com showcases over 100,000 diamonds almost all of which are independently certified and around 600 styles of fine jewelry, including rings, wedding bands, earrings, necklaces, and bracelets. -7- RESULTS OF OPERATIONS Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) Three months Six months 2007 2006 2007 2006 Sales $ 1,697,683 $ 1,076,511 3,342,367 $ 2,179,935 Cost of sales 1,346,001 934,499 2,895,391 1,862,299 Gross profit 351,682 142,012 446,976 317,636 General and administrative 402,143 142,133 1,803,499 365,641 Net operating loss (50,461 ) (121 ) (1,356,523 ) (48,005 ) Interest expense (754 ) (1,396 ) (1,945 ) (3,121 ) Net Loss $ (51,215 ) $ (1,517 ) (1,358,468 ) (51,126 ) Basic and diluted loss per share $ (0.01 ) $ (0.00 ) (0.50 ) (0.02 ) Weighted average shares outstanding 2,915,838 2,147,606 2,722,606 2,146,258 Three Months Ended June 30, 2007 as compared to 2006 Our sales for the three months ended June 30, 2007 vs. three months ended June 30, 2006 increased 58% to $1,697,683 from $1,076,511primarily due to an increase in online marketing campaigns, especially with respect to increasing our visibility on search engine rankings. This is a result of our extensive internal search engine optimization campaign. Additionally, an increased expenditure and its corresponding exposure in certain jewelry and general retail internet portals, like pricegrabber.com and pricescope.com, assisted in this increase in revenue. Our cost of sales for the three months ended June 30, 2007 vs. three months ended June 30, 2006increased 44% to $1,346,001 from $934,499 due to the corresponding increase in the amount of diamonds and jewelry sold for the period. This corresponding increase in costs is consistent with the increase in additional sales for the period. Our general and administrative expenses for the three months ended June 30, 2007 vs. three months ended June 30, 2006 increased 182% to $402,143 from $142,133 due primarily to $101,587 related to increased spending on internet related advertising including search engine optimization, pay-per-click advertising, and portal advertising cost. Our interest expense for the three months ended June 30, 2007 vs. three months ended June 30, 2006decreased 46% to $754. This was a result of a reduction in the principal liability owed to our major stockholder Oscar Rodriguez. -8- Accordingly, our net loss for the three months ended June 30, 2007 vs. three months ended June 30, 2006increased 3,276% to $51,215 from $1,517 due primarily increased spending on internet related advertising including: search engine optimization, pay-per-click advertising, and portal advertising related cost. Six Months Ended June 30, 2007 as compared to 2006 Our sales for the six months ended June 30, 2007 vs. six months ended June 30, 2006 increased 53% to $3,342,367 from $2,179,935primarily due to an increase in online marketing campaigns, especially with respect to increasing our visibility on search engine rankings. This is a result of our extensive internal search engine optimization campaign. Additionally, an increased expenditure and its corresponding exposure in certain jewelry and general retail internet portals, like pricegrabber.com and pricescope.com, assisted in this increase in revenue. Our cost of sales for the six months ended June 30, 2007 vs. six months ended June 30, 2006increased 55% to $2,895,391 from $1,862,299 due to the corresponding increase in the amount of diamonds and jewelry sold for the period. This corresponding increase in costs is consistent with the increase in additional sales for the period. Our general and administrative expenses for the six months ended June 30, 2007 vs. six months ended June 30, 2006increased 393% to $1,803,499from $365,641 due primarily to $101,587 related to increased spending on internet related advertising including search engine optimization, pay-per-click advertising, and portal advertising cost and $1,144,069 of stock-based compensation. Our interest expense for the six months ended June 30, 2007 vs. six months ended June 30, 2006decreased 38% to $1,945. This was a result of a reduction in the principal liability owed to our major stockholder, Oscar Rodriguez. Accordingly, our net loss for the six months ended June 30, 2007 vs. six months ended June 30, 2006increased 2,557% to $1,358,468 from $51,126 due primarily to $151,260 in increased spending on internet related advertising including: search engine optimization, pay-per-click advertising, and portal advertising related cost and $1,144,069 of stock-based compensation. Liquidity and Capital Resources At June 30, 2007, we had current assets of: Cash $ - Accounts receivable 426,724 Inventory 230,720 Total current assets 657,444 -9- At June 30, 2007, we had current liabilities as follows: Current Liabilities Accounts payable $ 440,762 Bank overdraft 49,969 Loans from stockholders 12,104 Deferred revenues 28,826 Total Current Liabilities 531,661 With the exception of loans from stockholders, as described below, for which our shareholders have not requested and we do not anticipate a request for repayment in the next 12 months, and our stock issue related expense, our current assets exceed our current liabilities by approximately $125,783, and thus we do not believe presents a liquidity issue. For the six months ended June 30 2007, we had average monthly gross profit of $74,496 and average monthly cash used on operating activities of $69,575.Accordingly, we had a monthly cash loss of $33,869 for this period. We expect that our average cash revenues to increase over the next twelve months based on recent historical trends. We also expect expenses to increase over the same period. We anticipate that this will result in an increase in gross profit should compensate for the current negative cash flow position, primarily because a significant portion of our expenses are fixed. While this may not always compensate for negative cash flow on a quarter by quarter basis due to the timing or certain large payables (ie. diamond vendors), over a larger period of time we expect this to be the case. We intend to raise additional funds from an offering of our stock in the future. Except for preliminary discussions, we have not taken any steps to effect this offering and we have no agreement, commitment or understanding for this financing.The offering may not occur, or if it occurs, may not generate the required funding.We may also consider securing debt financing. Although this cash flow position is currently negative, management feels reasonably confident that it is in a position to maintain or increase the required level of sales, and/or reduce corresponding expenses as needed to fulfill its financial obligations from a cash flow perspective on an ongoing basis into the future, although there is no assurance we can do so. The majority stockholder advances money to Abazias on an as−needed basis. If needed, he has agreed to make further advances during fiscal 2007. The advances are due on demand, bear no interest and have no collateral.At June 30, 2007, the amount of the advance was $12,104 and the majority stockholder has not needed to make an advance on behalf of the company for the last twelve quarters.Our recent negative cash flow has been funded by previous stock issuances to accredited investors. As of June 30, 2007, we had $440,762 of trade accounts payable and receivables of $426,724. Additionally, we had $230,720 in inventory. Certain Accounting Policies Revenue recognition a) Return Policy- For most of our products, we offer an unconditional 10-day return policy, under which customers desiring to return a product receive a return authorization by calling our customer service center. We have, based on historical return figures, been able to determine that returns have never had any material impact on our financial statements, and historically been less then than 5% of total sales, based on analyzing historical return rates. We therefore expect no more than 5% of sales to be returned which can only occur within 10 days after the sale is made. Returned products are treated as merchandise credits and are subject to the same inventory accountability. Revenue is recognized when the diamonds are shipped, and returns immediately debited against current sales upon any return. -10- b) Since our inventory is purchased at the time of sale, we have reviewed EITF 99-19, to clarify if we might be deemed a diamond agent and have to report sales on a net basis.We clearly do not fit under the appropriate definition as an agent for several reasons. We purchase all of our diamonds under our credit facilities with our various wholesalers. This varies between many dealers and in same cases, requires us to wire funds before a diamond is shipped, to many dealers offering us credit terms of net 30 for payment. The customer that purchases a diamond or other product, does so with us solely, and is never even aware of our wholesaler relationships, and even at any time we’re aware, could not purchase from them. Consequently, regardless of whether we are paid or not for the diamond or other products we sell, we are obligated to pay our wholesaler for said product once shipped. We have purchased the diamond or product, and the responsibility of said product solely rests with us, including accepting a return from a customer, even when we in turn might not be able to return the same diamond to our wholesaler. Regardless of whether or not the company is deemed an agent, which we clearly are not, we would still fulfill all the indicators under EITF 99-19 for gross revenue reporting. We are the primary obligator in the arrangement, we maintain inventory risk in the event the product is returned, price establishment rests solely with us, we can and do modify the product frequently by mounting diamonds, as well as finishing them and other products, we can and do choose among many suppliers, all products sold are determined by us, we have physical loss risk, and additionally shoulder credit risk. Based on these reasons, we clearly are not an agent, and should report revenues on a gross basis. Trade up policy We have a lifetime trade up policy which provides a guaranteed trade up of 80% of the price of the original diamond purchase. This provides our customers with the ability and incentive to become and remain our customers for many years to come. This affords our customers an option that many of our competitors will not extend to them. If the buyer exercised his/her trade-in right (functionally an option written by us), we would exchange a new diamond in for the original. Under normal circumstances, any trade up policy exercised would be even more profitable than a sale not including an exercised policy. This is because, on average we would make our normal markup, in addition to getting a discount that is greater than our cost on the diamond traded. It is conceivably possible, in a catastrophic event to the diamond markets which caused the value of diamonds to drop, customers would want to take advantage of this policy. Our policy is limited to the value of the diamond traded in, being close to the value when purchased. As such, we are protected from the functional price guarantee as mentioned in EITF 00-24 and FIN 45. Specifically our policy is only valid when, the diamond is at least 80% of the wholesale per carat price at time of purchase, based on published wholesale prices in the Rappaport industry publication, which is the de-facto standard for diamond pricing. To date, no customers have exercised this policy with us. After reviewing EITF 00-24 and FIN 45, we would nothave any potential financial exposure to account for as a result of this policy, since our trade in value requirements based on current market conditions at the time of trade in, require the diamond to be worth 80% of the wholesale carat price, and if it does not, no trade up policy is valid. Item 3. Controls and Procedures Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report on Form 10-QSB, our Chief Executive Officer and our Chief Financial Officer performed an evaluation of the effectiveness of our disclosure controls and procedures as defined in Rule 13a-15(e) or Rule 15d-15(e) under the Exchange Act. Based on that evaluation, our Chief Executive Officer and our Chief Financial Officer concluded that as of the end of the period covered by this report on Form 10-QSBthat the Company's disclosure controls and procedures are not effective to provide reasonable assurance that: (i) information required to be disclosed by the Company in reports that it files or submits under the Securities Exchange Act of 1934 is accumulated and communicated to the Company's management, including the CEO and CFO, as appropriate to allow timely decisions regarding required disclosure by the Company; and (ii) information required to be disclosed by the Company in reports that it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms. The deficiencies in our internal controls relate to revenue recognition and certain equity transactions. Revenues were not recognized in the period when items were shipped, causing our revenues to be recognized in the incorrect period. The adjustment was to reduce revenues and reclassify to deferred revenues. Other adjustments were to record certain equity transactions that of which common stock had been authorized and issued during this period but were not recorded during the period and to reclassify stock payables to common stock that were not recorded as issued and outstanding in this period however had been authorized and issued during this period. -11- PART II. OTHER INFORMATION Item 1.Legal Proceedings Not applicable. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None during the quarter ended June 30, 2007. Item 3.Default Upon Senior Securities Not applicable. Item 4.Submission of Matters to a Vote of Security Holders Not applicable. Item 5.Other Information None during the quarter ended June 30, 2007. Item 6.Exhibits (a) Exhibits: Exhibit No. Document Description 31.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002. 31.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002. 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 (b) Form 8-K. -12- SIGNATURES In accordance with Section 12 or 15(d) of the Exchange Act, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Abazias, Inc. Signature Title Date /s/ Oscar Rodriguez President and Director August 14, 2007 Oscar Rodriguez /s/ Jesus Diaz Principal Financial Officer August 14, 2007 Jesus Diaz and Principal Accounting Officer -13-
